Title: [Diary entry: 25 March 1787]
From: Washington, George
To: 

Sunday 25th. Mercury at 32 in the Morning—48 at Noon and 49 at Night. Very severe frost last Night—More Ice than yesterday morning—Wind still at No. West but not so fresh as yesterday and weather clear. Mr. Snow from Alexandria came down and dined and returned in the Afternoon with Captn. Rice—immediately after which a Mr. Martin—an English Gentleman came in and a few minutes afterwards Mr. Arthur Lee, both of whom stayed all Night.